Kuhn, C. J.
(after stating the facts). The learned trial judge submitted the case to the jury upon the theory that one who sells articles of food impliedly warrants such articles to be fit for the purpose for which they are sold, and, if it develops that such articles are not fit for food, the loss falls on the seller, and not on the purchaser.
An examination of the authorities shows that this doctrine of implied warranty does not apply to a situation such as is presented by this record. Where a purchaser by reason of his knowledge and occupation is in as good a position to judge as to the fitness of the *93article for food as the vendor is, the doctrine of caveat emptor applies. While it is true that, where a private individual buys for his own use and consumption from a vendor who is a dealer in the business of handling such articles, there is an implied warranty as to fitness for the purpose for which they are sold, nevertheless, where there are two dealers negotiating between themselves, each having an equal chance to inspect the article and each with equal knowledge, it does not apply
In this case it is shown that the purchaser was experienced in the business of buying cattle, and there is no claim that there was any express warranty, and no question of fraud is raised. In the recent case of Baker v. Kamantowsky, 188 Mich. 569 (155 N. W. 430), we had occasion to consider this question, and we there said:
“This would be a sale by one dealer to another, and not a sale to a consumer. Under such circumstances the rule of caveat emptor applies, if the purchaser had an opportunity to inspect the meat,- which he did in this case. Hoover v. Peters, 18 Mich. 51; Copas v. Provision Co., 73 Mich. 541 (41 N. W. 690); Uniform Sales Law, § 15 (Act No. 100, Pub. Acts 1913).”
See, also, Hanson v. Hartse, 70 Minn. 282 (73 N. W. 163, 68 Am. St. Rep. 527); Howard v. Emerson, 110 Mass. 320 (14 Am. Rep. 608); Cotton v. Reed, 25 Misc. Rep. 380 (54 N. Y. Supp. 143); Warren v. Buck, 71 Vt. 44 (42 Atl. 979, 76 Am. St. Rep. 754).
We are of the opinion that the court should have directed a verdict for the defendant. As this conclusion results in sustaining the judgment entered in the court below, it is unnecessary to consider the other questions raised by appellant in his brief.
The judgment is affirmed.
Stone, Ostrander, Bird, Moore, Steere, Brooke, and Fellows, JJ., concurred.